Mr. Justice Cordova Davila
delivered the opinion of the Court.
The plaintiff in this case alleges that it is the owner of a rural property described in the complaint, and that the defendant, Margarita Collazo, occupies a part of this property, to wit, a parcel of 207.40 square meters, whereon the said defendant built a house. The plaintiff further avers that it has the right to obtain title to this house, upon payment of the proper indemnity, and offers the sum of $200 for it. The defendant denies that the plaintiff is the owner of the lot on which the house was built, and on the contrary alleges that she refuses to yield possession of the lot because it is her property, having possessed it without interruption for more than thirty years. The defendant avers that the lot has a value of $400, and" the plaintiff has accepted this valuation.
On appeal to the District Court of Mayagüez, judgment was entered for the plaintiff, from which the defendant has taken the present appeal, and the plaintiff now moves to dismiss the same on the ground that the action was brought in the Municipal Court of San G-ermán, and that this Court has no jurisdiction to entertain the appeal, since the value of the house to which plaintiff seeks to obtain title has been *304estimated at $200. In order that the plaintiff may obtain title to the house, it must necessarily establish title to the lot on which it is located. The defendant denied that the plaintiff owns this lot. The plaintiff presented evidence to show its title to the property; the defendant presented oral evidence. From the testimony of Pascasio Cuebas, a witness for the defendant, w'e copy the following:
“Q. Do you know Margarita Collazo?
“A. Yes, sir.
“Q. Has she a bouse in Poblado del Rosario?
“A. I have known it, and for many years.
“Q. For how many years have you known it?
“A. For more than 40 years.
“Q. Has she been in possession of that during those 40 years?
“A. She has, always.
“Q. Do you know whether any one has had anything to do with its possession in any way, claiming ownership of the lot?
“A. No one that I know of.
“Q. So that she has been in possession of the house and lot as owner ?
“A. Yes, sir.”
From the testimony of the witness Carlos Graeiani we also transcribe the following:
“Q. Do you know whether anyone has acted as owner of the lot of Margarita Collazo?
“A. No, sir.
“Q. So that she has possessed that house and lot as owner for about 40 years?
“A. Forty-five years.”
In passing on the motion filed by the plaintiff, this Court can not advance any opinion with respect to the merits of the case. We have merely mentioned some of the pleadings and part of the evidence in order to show that the title to the lot was a matter of controversy, that there was some evidence on this point in connection with the pleadings of the parties, and that, since the lot is valued at $400, this Court can not dismiss the appeal for want of jurisdiction.
The motion to dismiss the appeal must be denied.